DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 29 October 2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: The examiner finds that the prior art does not teach or make obvious the alloy of claim 1, including the composition of the Au-Pt-Pd alloy, and the property wherein in any cross section, there is less than 1.4% of a total area of Au-rich phase and Pt-rich phase having 4at% more of those elements compared with a mother phase of the alloy.  	Harmelin et al. demonstrates the ternary phase diagram and general information about the Au-Pt-Pd alloy system, and shows the miscibility gaps in this alloy system.  Based on the teachings of Harmelin et al, the skilled artisan would understand that the alloy having the claimed composition would tend to exhibit microsegregation as through spinodal decomposition when lower temperature heat treatments are applied, based on the solid solution elements coming out of solution.  Although solutionizing or homogenizing treatments are known, what is now claimed is a product that has been specifically homogenized, cold worked, then solutionized in order to achieve the very low amounts of microsegregation such that less than 1.4% of the structure includes the Au-rich and Pt-rich phases.  
Applicant discloses the method of making the alloy having the required metal microstructure in the specification (pp. 11-13) and claim 5.  The prior art does not teach or make obvious this solutionized alloy in which the amount of segregated phases is 1.4% by area or less.  US 5472333 A to van der Zel is representative of this class of Au-Pt-Pd alloys.  van der Zel describes that the alloy has been hardened (see col. 3 and claim 1, which requires a certain hardness value).  The goal of van der Zel in making a spinneret for synthetic fibers is not the same as applicant’s goal of a medical alloy compatible with MRI and other scanning techniques, and the alloys are different based on the different treatments applied, as well as the hardness values caused by the hardening treatment.   US 10220120 B2, which shares a common applicant and inventor,  describes gold-platinum alloy for medical use, in which the alloy contains a specific peak intensity and a specific magnetic susceptibility, which is created using solutionizing heat treatments.  US 10220120 B2 teaches that the alloy has 34-36% of Pt in order to achieve this feature (see col. 3).  This composition places the alloy composition of this prior patent outside the range of instant claim 1.  It seems unlikely that the skilled artisan would have applied a composition in the claimed range to the teachings of US 10220120 B2, which clearly recites the importance of the Pt amount to achieve the invention.  
	When the evidence is reviewed as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10883162 teaches a Au-Pt alloy which includes a Pt-rich phase at 1-22% by area.  US 4062676 teaches alloys for dental applications overlapping the claimed composition.  US 20050121120 teaches gold alloys for medical applications including palladium and platinum.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734